          Case 1:19-cv-08315-AJN Document 34 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                4/20/2020
SOUTHERN DISTRICT OF NEW YORK


  Salustiano Sanabria,

                         Plaintiff,
                                                                    19-cv-8315 (AJN)
                 –v–
                                                                         ORDER
  Theory LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       The parties’ motion to adjourn the initial pre-trial conference is hereby granted. See Dkt.

No. 33. The initial pre-trial conference currently scheduled for April 21, 2020 is hereby

adjourned sine die.

       SO ORDERED.


               20 2020
 Dated: April ____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
